Citation Nr: 1022613	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  08-26 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by blood in urine.

2.  Entitlement to service connection for a rectal 
disability, to include rectal bleeding and hemorrhoids.

3.  Entitlement to service connection for Henoch-Schonlein 
purpura.



ATTORNEY FOR THE BOARD

C. M. Powell, Counsel





INTRODUCTION

The Veteran had active service from May 1983 through November 
2006.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA).  During the pendency of this 
appeal, the Veteran's claims file was transferred to the 
jurisdiction of the Muskogee, Oklahoma RO, which has 
certified the case for appellate review.

The issue of entitlement to service connection for a rectal 
disability, to include rectal bleeding and hemorrhoids, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The competent clinical evidence of record does not 
demonstrate that the Veteran has a current chronic disability 
manifested by blood in the urine.

2.  The competent clinical evidence of record does not 
demonstrate that the Veteran has a current Henoch-Schonlein 
purpura disability.


CONCLUSIONS OF LAW

1.  A chronic disability manifested by blood in urine was not 
incurred in, or aggravated by, active service.   38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).

2.  Henoch-Schonlein purpura was not incurred in, or 
aggravated by, active service.   38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned in the event award of the benefit 
sought.
 
In the present case, VA satisfied its duty to notify prior to 
the initial adjudication of the claims by means of a May 2006 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence and provided him with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability on appeal in the event 
of award of the benefit sought.

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, private treatment 
records, and a VA examination report.  Additionally, the 
claims file contains the Veteran's statements in support of 
his claims.  The Board has carefully reviewed such statements 
and concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claims.  
Additionally, the claims file contains the Veteran's 
statements in support of his claims.  

The record reflects that the Veteran was afforded a VA 
examination in June 2006.  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA examination obtained in this case is more than 
adequate for the issues decided on the merits herein, as it 
was based on a review of the Veteran's claims file and a 
physical examination.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issues on appeal decided on the 
merits herein has been met.  38 C.F.R. § 3.159(c) (4); 
Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009).

Legal Analysis

1.  Blood in Urine

The Veteran asserts that service connection is warranted for 
a disability manifested by blood in his urine.  The Veteran's 
service treatment records demonstrate that between January 
2004 and June 2004, he complained of experiencing blood in 
his urine.  Laboratory tests performed during that time show 
that microhematuria was found in the Veteran's urine.  An 
April 2006 service treatment record shows that the Veteran 
was again seen for hematuria and urinary frequency.  A 
retroperitoneal ultrasound report shows that the 
interpreter's impression was that of a questionable non-
obstructing left renal calculus.

However, the Board notes that with respect to a current 
disability, the record does not demonstrate that the Veteran 
has a currently diagnosed disability manifested by blood in 
his urine.  Indeed, a June 2006 VA examination report shows 
that the examiner indicated that the Veteran's microscopic 
hematuria had resolved.  Therefore, in the absence of any 
evidence to the contrary, the Board finds that the 
preponderance of the evidence is against a finding that the 
Veteran has a currently diagnosed disability manifested by 
blood in his urine.  Accordingly, as the evidence of record 
does not demonstrate that the Veteran has a currently 
diagnosed disability manifested by blood in his urine, the 
Board concludes that an award of service connection is not 
justified.  Support for this conclusion is found in Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) where the Court 
found that Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability and in the absence of 
proof of a present disability there can be no valid claim.  

Therefore, based on the reasons cited above, the Board finds 
that the Veteran's claim for entitlement to service 
connection for a disability manifested by blood in the urine 
is denied.

2.  Henoch-Schonlein Purpura

The Veteran asserts that service connection is warranted for 
Henoch-Schonlein purpura.  The Veteran's service treatment 
records show that in 2006, he was diagnosed with, and treated 
for, Henoch-Schonlein- purpura.  However, the record does not 
show that the Veteran has a current Henoch-Schonlein purpura 
disability.  Indeed, on VA examination in June 2006, the 
Veteran reported that the skin symptoms had resolved with no 
recurrence.  The examiner from the Veteran's June 2006 VA 
examination stated that medical records showed a complete 
resolution of the Veteran's purpura.  Physical examination of 
the skin was "entirely negative," and it was noted that a 
recent CBC, including platelets, was within normal limits.

In the absence of any evidence to the contrary, the Board 
finds that the preponderance of the evidence is against a 
finding that the Veteran has a current Henoch-Schonlein 
purpura disability.  Accordingly, as the evidence of record 
does not demonstrate that the Veteran has a current Henoch-
Schonlein purpura disability the Board concludes that an 
award of service connection is not justified.  Support for 
this conclusion is found in Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) where the Court found that Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability and in the absence of proof of a present 
disability there can be no valid claim.  

Therefore, based on the reasons cited above, the Board finds 
that the Veteran's claim for entitlement to service 
connection for Henoch-Schonlein purpura is denied.


ORDER

Entitlement to service connection for a disability manifested 
by blood in urine is denied.

Entitlement to service connection for Schonlein-Henoch 
Purpura is denied.

	(CONTINUED ON NEXT PAGE)



REMAND

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2009).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4) (2009).  

With respect to the Veteran's claim for entitlement to 
service connection for a rectal disability, to include rectal 
bleeding and hemorrhoids, the Veteran's service treatment 
records show that he complained of experiencing rectal 
bleeding on numerous occasions between 1984 and 2006.  The 
record also shows that such rectal bleeding was sometimes 
associated with internal or external hemorrhoids, ulcerative 
proctitis, anal pruritis, and/or an anal fissure.  

With respect to a current disability, the examiner from the 
Veteran's June 2006 VA examination report shows that the 
Veteran's bleeding was probably hemorrhoidal.  Likewise, a 
January 2008 private treatment record shows that the Veteran 
complained of experiencing rectal bleeding and that the 
examiner's impression was that probable hemorrhoidal disease 
was a cause of the Veteran's current symptoms.  Additionally, 
February 2008 private treatment records show that the Veteran 
was treated for hemorrhoids.  However, despite evidence of 
current and in-service rectal symptomatology, there is no 
evidence that the June 2006 VA examiner or any other examiner 
has provided an opinion as to whether or not such 
symptomatologies are etiologically related.  Therefore, the 
Board finds that a new VA examination and opinion is 
necessary to determine that nature and etiology of the 
Veteran's rectal disability, to include bleeding and/or 
hemorrhoids.  Such information would be useful on the de novo 
adjudication of the Veteran's claim. 
 



Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for a rectal disability, to 
include rectal bleeding and hemorrhoids, 
since his discharge from service.  After 
securing the necessary authorizations for 
release of this information, obtain 
copies of all treatment records referred 
to by the Veteran, not already of record.

2.  The Veteran should be afforded a VA 
examination by the appropriate specialist 
to determine the nature and etiology of 
his current rectal disability.  The 
examiner should identify all rectal 
disabilities found to be present.  The 
examiner should then be requested to 
furnish an opinion as to whether it is at 
least as likely as not that the Veteran's 
current rectal disability is 
etiologically related to service, to 
include his documented report of rectal 
bleeding, hemorrhoids, anal pruritis, 
anal fissures, and ulcerative proctitis 
between 1984 and 2006.  

All necessary tests should be performed.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination and such a review 
must be documented in the examination 
report.  The rationale for all opinions 
expressed should be set forth.   

3.  Thereafter, the issue on appeal 
should be readjudicated.  If any benefit 
sought remains denied, the Veteran should 
be issued a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


